Citation Nr: 0512211	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a chronic low back 
strain with degenerative disc disease, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to April 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for a rating in 
excess of 20 percent for his service-connected low back 
disability.  Thereafter, in a rating decision dated in July 
2003, the RO increased the veteran's rating for the chronic 
low back strain with degenerative disc disease to 40 percent.

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.  

In his notice of disagreement received in January 2003, and 
in subsequent statements from the veteran and his 
representative, it was alleged that the veteran was no longer 
able to work as a result of his back disability, which raises 
a claim for a total compensation rating based upon individual 
unemployability.  See 38 C.F.R. § 3.341 (2004).  The Board 
also refers this matter to the RO for appropriate action.  
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It is contended on behalf of and by the veteran that his 
service-connected chronic low back strain with degenerative 
disc disease is more disabling than currently evaluated.  
Service connection for chronic lumbar strain with 
lumbarization of the first sacral segment, was established in 
July 1983.  Following a review of the record, it is the 
Board's judgment that further development is indicated, to 
include obtaining additional relevant medical evidence and 
affording the veteran a more current examination.  The 
relevant evidence is summarized below.

The post-service medical evidence from June 2002 forward, 
showed evidence of sciatica and radicular symptoms.  The 
veteran underwent a VA examination on August 2002.  He 
complained that his service-connected low back condition was 
interfering with his work duties as a mechanic.  Subsequent 
VA post-service medical records noted that the veteran 
reported becoming unemployed due to his failure to perform 
his work duties as a result of the worsening of symptoms 
associated with the service-connected low back condition.  

A VA post-service medical report dated in December 2002 noted 
that the veteran was suffering from erectile dysfunction and 
that he was not sure whether it was related to his back 
disability.  An October 2003 VA post-service medical report 
indicated that the veteran was experiencing an overactive 
bladder that could potentially be neurogenic in origin.  
During a November 2003 VA examination, the examiner found 
that the veteran had no reflexes in the left ankle and had 
decreased sensation in the left inner dorsum of the left 
foot.  The veteran reported that he spent 2 to 3 hours a day 
in bed.  The examiner found that the veteran had experienced 
incapacitating episodes requiring bed rest during the year 
preceding the examination.  

The Board notes that, during the pendency of this appeal, the 
regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  The RO included in its Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOC) the 
former and most recent amendments, effective September 26, 
2003.  These new provisions provide for ratings based on 
incapacitation.  Ratings can also be assigned, separately, 
for neurological and orthopedic impairment.  An increased 
rating is also for consideration under other diagnostic 
codes. 

The Board finds that although the veteran has undergone two 
VA examinations, essentially he claims that he is incapacited 
as a result of the low back condition.  Accordingly a medical 
opinion addressing his service connected disability with 
consideration of these criteria and their amendments, is 
needed.  Effective September 23, 2002, an evaluation could be 
had for intervertebral disc syndrome either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  

The Board finds that in light of the medical evidence in the 
case file that showed findings related to sciatica; erectile 
dysfunction that may be related to the veteran's service-
connected low back condition as identified by the clinician 
in the VA post-service VA medical report of December 2002; 
the post-service VA medical report dated in November 2003 
that noted the veteran's overactive bladder could potentially 
be neurogenic in origin; the VA examination report of 
November 2003 that revealed that the veteran had no reflexes 
in the left ankle and had decreased sensation in the left 
inner dorsum of the left foot, and; the examiner's finding 
that he had experienced incapacitating episodes requiring bed 
rest during the year preceding the examination, it is the 
Board's judgment that a medical opinion based on a review of 
all the evidence obtained since June 2002, is warranted.  
Specifically, the examiner who performed the November 2003 VA 
examination must review all of the relevant medical evidence 
in the claims file, and provide an opinion addressing the 
question of whether the veteran is entitled to a higher 
rating based on incapacitation, or a separate rating for 
neurological and orthopedic impairment.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Additional development is warranted.  A VA post-service 
medical report dated in November 2003 revealed that the 
veteran was unemployed and receiving Social Security 
Disability Income (SSDI).  This comment raises the 
possibility that the Social Security Administration (SSA) may 
have relevant medical records.  The United States Court of 
Appeals for Veterans Claims (Court) has emphasized the need 
to obtain and consider SSA medical records.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992). Further, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2004).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating in 
excess of 40 percent for his service-
connected low back disability, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

2.  The RO should ask the veteran to 
obtain a statement from his former 
employer addressing the veteran's claim 
that due to his low back condition the 
veteran was no longer able to perform his 
work duties.  

3.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his low back disability.  
After securing the necessary releases, 
all such records that are not already in 
the claims folder should be obtained.  

4.  The RO should request the veteran's 
medical records from the veteran's SSDI 
file maintained at the district office of 
the SSA.  All efforts to obtain these 
records should be fully documented, and 
the SSA should provide a negative response 
if records are not available.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

5.  Once all available medical records 
have been received, the RO should send 
the claims file to the clinician who 
examined the veteran in November 2003, 
for the purpose of obtaining an addendum 
to that examination report regarding the 
frequency of any exacerbations of low 
back symptomatology necessitating bedrest 
and the etiology of the veteran's 
overactive bladder and erectile 
dysfunction referenced in the VA post-
service medical records of November 20003 
and December 2003, etc.).  The examiner 
is requested to opine (a) whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
chronic low back strain with degenerative 
disc disease is manifested by 
exacerbations of symptomatology 
necessitating bedrest prescribed by a 
physician and if so, the approximate 
frequency and duration of these episodes; 
and (2) whether it is at least as likely 
as not (50 percent or greater 
probability) that the veteran's chronic 
low back strain with degenerative disc 
disease has caused or aggravated his 
overactive bladder and/or erectile 
dysfunction.  Any indicated development, 
to include another examination or 
diagnostic tests, should be accomplished. 

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
any question is too speculative to answer, 
the examiner should so indicate.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO must 
readjudicate the veteran's claim for a 
rating in excess of 40 percent for a 
chronic low back strain with degenerative 
disc disease, with consideration of all 
of the evidence obtained since the 
issuance of the SSOC in December 2003, 
and all of the applicable rating 
criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292,  5295 (before 
September 26, 2003), and 5293 (before and 
from September 23, 2002); 38 C.F.R. 
§ 4.71a, Codes 5237, 5243, effective 
September 26, 2003.  In radjudicating 
this claim, the RO must make a 
determination as to whether any 
associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment, should 
be separately evaluated under an 
appropriate diagnostic code, and whether 
an increased rating is warranted by 
assigning separate orthopedic and 
neurological ratings.    

6.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which includes all relevant action 
taken on the claim, and a summary of all 
of the evidence added to the record since 
the December 2003 SSOC.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



